DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 discloses that the standard deviation of the height is not greater than 100. However, this is indefinite as it is not understood what the 100 refers to.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation not greater than 90 %, and the claim also recites not great than 80 %. which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation not greater than 20, and the claim also recites not greater than 15 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as obvious over Braun et al. (US 2013/0199105).
Regarding claims 1, 4 and 17
Braun teaches an abrasive particle having a first major surface, a second major surface and a side surface extending between the first and second major surfaces, where the distance between the two major surfaces is a height along the side surface (figure 5).
Braun teaches an abrasive article with the side surface having two regions a rough region (1754) and a smooth region (1755), each extending from one of the major surfaces, where the rough region is a greater percentage of the height (Figure 17C).
Braun is silent as to the Mean Anisotropy Factor (MAF).  However, Braun teaches a method (see Figures 1A, 1B, 2, and 4B; and paragraphs 0038, 0040, 0164 and 0197) which is similar or identical to the method used instantly (see specification paragraphs 0055-0060; and instant Figures 1, 2A, 2B and 5). Furthermore, as shown by applicants own declaration (in related case no. 15/591,929) Braun can have an anisotropy factor of 1.97 and a standard deviation of 1.02.  
Regarding claims 2 and 16
Although, Braun does not teach the property of the claimed Mean Non-Convexivity Factor, Braun does disclose making abrasive particles through identical methods. However, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.
Regarding claim 3
Braun teaches that the fractured region can have a height (hfr) which can be a majority or minority of the height of the body (paragraph 0180). 
Regarding claims 5-11
Braun teaches that the side surface comprises a first region extending from the first major surface, and a second region extending from the second major surface, where the two regions abut on the side surface and the second region extends for a greater percentage of the height as compared to the first region (see Figure 17c).
Regarding claim 12
Braun shows a plurality of micro ridges on the second region of the side surface (see Figure 17c).
Regarding claims 13-15
Braun shows fractured regions on the side surface of the particle (paragraph 0164 and Figure 17c). 
Regarding claims 18-19
Again, as shown by applicants own declaration (in related case no. 15/591,929) Braun can have an anisotropy factor of 1.97 and a standard deviation of 1.02.  One standard deviation on either side, as argued by applicants, provides a range from 0.95 to 2.99. First, a range would NOT be limited to only one standard deviation, and even if it was one would not expect a difference in properties between having a MAF of 2.99 relative to at least 3.00 as claimed. Whereas, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
Regarding claim 20
Braun teaches a bonded abrasive comprising his shaped abrasive particles (see paragraph 28 and Figure 15)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734